Title: To Thomas Jefferson from William Carmichael, 2 September 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
St. Ildefonso 2d. Septr. 1785

I received on the 30th. ulto. the Letter you did me the honor to address me the 18th. and I am happy to find that your Sentiments with respect to the generous interposition of this Court in our Affair with Morrocco correspond with mine. The reception of Mr. Gardoqui by Congress and the People of America at Large coincides with the opinions contained in your Letter. I am persuaded that the Ct. de F. Blanca is too clear sighted and possessed of a manner of thinking too enlarged and too Liberal not to perceive the importance of a solid and permanent connection between the respective Countries, a connection of importance to each while Advantages which Nature seems to indicate form its basis. United with the States These will be a wall of Brass against the enterprizes  of other Commercial Nations which at this Moment wish to arrogate the profits of a protected interlope Trade with the Spanish Colonies, and favoring ours as far as is consistent with the interests of the Mother Country. We can enable this Court to be Indifferent to the Politics of the Northern Nations, whose maritime force by that very Indifference will become every year less considerable. It would have been the highest pleasure to me to have had it in my power to offer to this Court the mite of our Country towards the humiliation and suppression of the Piratical Powers of Barbary. This offer would now I fear be too Late. In a day or two, the Algerien Deputies will Arrive here accompanied by a Ct. D’Espilly a Frenchman who made the first Advances towards their pacification. It would have been much more glorious for us to have paid a subsidy to Spain or to have sent an armed Force to cooperate with its Fleets and armies than to be constrained for the Security of our Commerce to submit perhaps to a tribute. Algiers hath already commenced hostilities against us. By Letters from Cadiz and by others which I have seen from Algiers I am advised that five American vessels had been captured of which two had been carried into the Latter Port and immediately advertized for Sale, Vessels, cargoes, and Crew. You see Sir the ruinous consequences of an illtimed attention to Parsimony and a misguided Jealousy of granting funds to our National Council; an evil which might have been prevented must now be remedied. Perhaps I may have an opportunity by insinuation to pave the Way for a truce. I had no instructions with respect to the differences with the Emperor of Morrocco. I know not even if my conduct in that business has met approbation; in this as in the latter I shall make efforts without compromising Congress, acting upon the principle that the welfare of the Commonwealth is the Suprema Lex. It would have been a very great Satisfaction to me to have been employed in our African Business, because I should have relied in a great measure for my success on the good offices of his Excy. the Ct. De F. B. But as I cannot without an express order of Congress or the Sanction of Mr. Adams and yourself quit my post here, My next pleasure will be to procure such recommendations and to furnish such light as may contribute to the Success of the Agent employed by the Commissioners named by Congress to treat with these Pirates. If the Person you mean to send can wear a Uniform, He will be better received by the Emperor of Morrocco and it will save him unnecessary expence in Cloathing.

I have Letters from New York dated the 16th. of July. Mr. Gardoqui is highly Pleased with his reception and this court I hope is not less satisfied. His Excy. the Ct. de Florida Blanca has authorized me to express his Majesty’s satisfaction to Congress. In fact this is a critical Moment. The General Discontent Against G. B. will give a double value to the Liberality and Moderation of Spain and if Advantages which circumstances offer are seized by the Latter, Adieu to England for Ever. I would wish to be Able to explain personally many things which I dare not commit to paper without a cypher. Delicacy, supposed views of interest not personal but public, prevent me from even hinting what I know of the secret but determined views of the British Cabinet, not More hostile to us than to others. With their usual arrogance they eagerly embraced measures which their pride dictated and their folly pursued. They will open their Eyes too Late, unless the present moment is not laid hold of to seperate our commercial and consequently our Political Interests for ever. The Ministry here pursue indefatigably the great work of National Economy in their Finances and of improvements in Agriculture. But unless One Person has the Superintendance of all, the progress will not be rapid. The Death of the Infant Dn. Luis gave rise to conjectures with respect to the Manner in which his Children would be treated, as in Marrying he had renounced in some measure the Legitimate rights to which his Children might pretend hereafter. The King has Intrusted their Education to the Archbishop of Toledo primate of Spain. I have in my possession the Royal Decree to the Council of Castille and the Letter of the Ct. De F. B. to the Archbishop, but these are circumstances of so little moment to us, that Unless your Curiosity may induce you to wish to see these writings, I shall not trouble you nor my self by forwarding copies. This will be sent you by His Excy. the Ct. de Aranda and once a month by the Channel of that Ambassador you may have an opportunity of writing to me, Addressing your packetts under cover to Dn. Miguel Otamende who will have the goodness to put them into my hands. As I have few occasions of writing to Congress from hence and as these few become from the Algerine war more precarious I beg your Excellency to send copies of the papers which I have or may send you to America.
I take the Liberty of inclosing you a Letter for the Genoese Minister from the one employed here. We Lodge together, have a Table to which also the Charge D’Affaires of Saxony contributes.  The Latter also desires that I would follow a Letter for the Minister of Treves. The first I beg you to send to the Minister of Genoa, the Latter by the penny Post to the general Post office for Germany. When We can have an opportunity of Writing more freely, I shall endeavour to give you all the hints that I think, perhaps erroneously, which may contribute to the Public Service. In the mean time I have the honor to be with very great & Sincere Esteem Your Excellencys Most Obedt. & Hble. Sert.,

Wm. Carmichael

